—Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered May 21, 1997, convicting him of murder in the second degree, attempted robbery in the first degree, attempted robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was one of the participants in a robbery at a restaurant during the course of which one of the employees of the restaurant was shot and killed. The evidence against the defendant included the testimony of two accomplices who testified that the defendant was part of the plan to rob the restaurant.
The defendant argues that the testimony of the two accomplices was not corroborated as required by CPL 60.22. This argument is without merit. The accomplice testimony was corroborated by, among other things, the testimony of a witness who saw the defendant outside of the restaurant shortly before the robbery occurred. The witness described what the defendant was wearing (green army jacket), and stated that the second robber to enter the restaurant was wearing such clothing. This testimony is sufficient to satisfy the requirements of CPL 60.22 (see, People v Breland, 83 NY2d 286).
We also reject the defendant’s argument concerning the quantity of the evidence. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 *430NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Bracken, J. P., O’Brien, Friedmann and Goldstein, JJ., concur.